Exhibit 10.2


April 5, 2019
Babcock & Wilcox Enterprises, Inc.
20 South Van Buren Avenue
Barberton, Ohio 44203


Ladies and Gentlemen:
As part of Amendment No. 16 (the “Amendment”) to the Credit Agreement, dated as
of May 11, 2015 (as amended and supplemented, the “Credit Agreement”), among
Babcock & Wilcox Enterprises, Inc. (the “Company”), as the borrower, Bank of
America, N.A., as administrative agent, and the other lenders party thereto, B.
Riley FBR, Inc. (“B. Riley”) has agreed to extend $150,000,000 of Tranche A-3
Term Loans (as defined in the Amendment), on the terms and subject to the
conditions set forth in the Amendment. In connection with the entry into the
Amendment and the extension of the Tranche A-3 Term Loans, B. Riley, Vintage
Capital Management LLC (“Vintage”) and the Company (each a “Party” and,
together, the “Parties”) hereby agree as follows:
1.
Rights Offering, Debt Exchange and Warrant Issuance. The Parties will use their
respective reasonable best efforts to effect (a) a rights offering (the “Rights
Offering”) allowing the Company’s shareholders to subscribe for shares of the
Company’s common stock, par value $0.01 per share (the “common stock”), (b) an
exchange of the Tranche A-1 Term Loan (as defined in the Credit Agreement) for
shares of common stock, and (c) the issuance by the Company of Warrants (as
defined in Exhibit A hereto (the “Term Sheet”)), in each case on the terms and
conditions set forth in the Term Sheet (such transactions, collectively, the
“Equitization Transactions”). Notwithstanding the foregoing, the obligation of
the Parties to effect the Equitization Transactions shall be subject to (i) the
receipt of the shareholder approvals specified in the Term Sheet, (ii) the
effectiveness of a registration statement under the Securities Act of 1933, as
amended, registering the common stock to be issued in the Rights Offering, (iii)
the receipt of any other approval, and the filing of any other document or
notice, as required by any governmental authority having jurisdiction over the
Company or any of its subsidiaries and (iv) such other reasonable and customary
conditions as the Parties shall agree in connection with the documentation
effecting the Equitization Transactions. Further, the Parties shall have no
obligation to seek to effect the Equitization Transactions if the Equitization
Transactions have not occurred within six months following the date of this
letter agreement; provided that the obligation to seek to effect the
Equitization Transactions shall continue for an additional three months if the
Equitization Transactions shall not have occurred as a result of SEC review of
the documentation necessary to effectuate the Equitization Transactions or as a
result of any other circumstances beyond the control of the Parties.

2.
Execution of Definitive Agreements. As contemplated by the Term Sheet, the
Parties will negotiate in good faith and duly execute and deliver one or more
agreements on reasonable





--------------------------------------------------------------------------------




and customary terms (a) providing B. Riley, Vintage, the other Tranche A-1
Lenders (as defined in the Term Sheet) and the holders of the Warrants, as
applicable, setting forth the definitive terms of the registration rights,
director nomination rights and pre-emptive rights as set forth in the Term
Sheet, (b) setting forth the definitive terms of B. Riley’s commitment to
backstop the Rights Offering and (c) containing such other agreements as may be
necessary to effect the Equitization Transactions as contemplated by paragraph 1
above.
3.
Representations and Warranties.

(a)B. Riley and Vintage, separately and not jointly, represents and warrants on
behalf of itself to the Company that (i) it has all corporate power and
authority necessary to execute, deliver and perform its obligations under this
letter agreement, (ii) the execution, delivery and performance of its
obligations under of this letter agreement have been duly and validly authorized
and approved by all necessary corporate action, (iii) this letter agreement has
been duly and validly executed and delivered by it and constitutes a valid and
binding obligation of B. Riley or Vintage, as applicable, enforceable against B.
Riley or Vintage, as applicable, in accordance with its terms, except as
enforcement thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or similar laws generally
affecting the rights of creditors and subject to general equity principles, (iv)
the execution, delivery and performance of its obligations under of this letter
agreement will not conflict with, or result in a breach or violation of (A) any
material contract, material commitment or other material instrument to which B.
Riley or Vintage, as applicable, is a party or is bound, (B) B. Riley’s or
Vintage’s, as applicable, certificate of incorporation or bylaws, or (C) any law
or statute applicable to it or any judgment, order, rule or regulation of any
court or arbitrator or governmental or regulatory authority having jurisdiction
over B. Riley or Vintage, as applicable, (v) no consent, approval,
authorization, order, license, registration or qualification of or with any
court or arbitrator or governmental or regulatory authority is required for the
execution, delivery and performance of this letter agreement by it, and (vi) as
of the date hereof, B. Riley’s or Vintage’s, as applicable, beneficial ownership
of common stock is as set forth in its most recent amendment to its Schedule 13D
with regard to the Company filed with the SEC and B. Riley or Vintage, as
applicable, does not have any right to acquire any interest in any other
securities of the Company (or any rights, options or other securities
convertible into or exercisable or exchangeable (whether or not convertible,
exercisable or exchangeable immediately or only after the passage of time or the
occurrence of a specified event) for such securities or any obligations measured
by the price or value of any securities of the Company or any of its controlled
affiliates, including any swaps or other derivative arrangements designed to
produce economic benefits and risks that correspond to the ownership of common
stock, whether or not any of the foregoing would give rise to beneficial
ownership, and whether or not to be


2



--------------------------------------------------------------------------------




settled by delivery of common stock, payment of cash or by other consideration,
and without regard to any short position under any such contract or
arrangement).
(b)The Company represents and warrants to each of B. Riley and Vintage that (i)
it has all corporate power and authority necessary to execute, deliver and
perform its obligations under this letter agreement, (ii) the execution,
delivery and performance of its obligations under of this letter agreement have
been duly and validly authorized and approved by all necessary corporate action,
(iii) this letter agreement has been duly and validly executed and delivered by
it and constitutes a valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms, except as enforcement thereof
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance or similar laws generally affecting the rights of
creditors and subject to general equity principles, and (iv) the execution,
delivery and performance of its obligations under of this letter agreement will
not conflict with, or result in a breach or violation of (A) any material
contract, material commitment or other material instrument to which the Company
is a party or is bound, (B) the Company’s certificate of incorporation or
bylaws, or (C) any law or statute applicable to it or any judgment, order, rule
or regulation of any court or arbitrator or governmental or regulatory authority
having jurisdiction over the Company, and (v) no consent, approval,
authorization, order, license, registration or qualification of or with any
court or arbitrator or governmental or regulatory authority is required for the
execution, delivery and performance of this letter agreement by it.
4.
Miscellaneous.

(a)The Parties acknowledge and agree that the terms and provisions of this
letter agreement are legally binding and enforceable obligations of the Parties.
(b)This letter agreement and the Amendment constitute the sole agreements, and
supersede all prior agreements, understandings and statements, written or oral,
between the Parties with respect to the subject matter hereof.
(c)The terms of this letter agreement may not be modified or otherwise amended,
or waived, except pursuant to a written agreement signed by the Parties or, in
the case of a waiver, by the party against whom such waiver is to be effective.
Any failure by the Parties to enforce any rights hereunder shall not be deemed a
waiver of such rights.
(d)This letter agreement may be executed in any number of counterparts, each of
which shall be an original, but all of which together shall constitute one and
the same instrument.
(e)No Party will assign or delegate this Letter Agreement or any rights or
obligations hereunder without the prior written consent of the other Party. This
Letter Agreement is solely for the benefit of the Parties and is not enforceable
by any other persons or entities.


3



--------------------------------------------------------------------------------




(f)This Letter Agreement is governed in all respects, including as to validity,
interpretation and effect, by the laws of the State of Delaware, without giving
effect to its principles or rules of conflict of laws, to the extent such
principles are not mandatorily applicable by statute and would permit or require
the application of the laws of another jurisdiction. The Parties irrevocably
submit to the jurisdiction of the Chancery Court of the State of Delaware (and
in the absence of jurisdiction in the Chancery Court of the State of Delaware,
the Parties consent to be subject to the exclusive jurisdiction of any federal
court located in the State of Delaware or any other Delaware state court) solely
in respect of the interpretation and enforcement of the provisions of this
Letter Agreement, and irrevocably agree that all claims in respect of the
interpretation and enforcement of the provisions of this Letter Agreement, or
with respect to any action or proceeding hereunder, shall be heard and
determined in the Chancery Court of the State of Delaware (and in the absence of
jurisdiction in the Chancery Court of the State of Delaware, the Parties consent
to be subject to the exclusive jurisdiction of any federal court located in the
State of Delaware or any other Delaware state court), and that such jurisdiction
of such courts with respect thereto shall be exclusive, except solely to the
extent that all such courts shall lawfully decline to exercise such
jurisdiction. Each party hereto hereby waives and agrees not to assert, as a
defense in any action, suit or proceeding for the interpretation or enforcement
hereof, that it is not subject to such jurisdiction. Each party hereto hereby
waives and agrees not to assert, to the maximum extent permitted by law, as a
defense in any action, suit or proceeding for the interpretation or enforcement
hereof, that such action, suit or proceeding may not be brought or is not
maintainable in such courts, that the venue thereof may not be appropriate or
that this Letter Agreement may not be enforced in or by such courts. The Parties
consent to and grant any such court jurisdiction over the person of such parties
and over the subject matter of any such dispute. THE PARTIES IRREVOCABLY AND
UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY ACTION, SUIT, PROCEEDING OR
COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) BROUGHT BY EITHER OF
THEM AGAINST THE OTHER IN ANY MATTERS ARISING OUT OF OR IN ANY WAY CONNECTED
WITH THIS LETTER AGREEMENT.
(g)If any term, provision, covenant or restriction of this Letter Agreement is
held by a court of competent jurisdiction to be invalid, void or unenforceable,
the remainder of the terms, provisions, covenants and restrictions of this
Letter Agreement will remain in full force and effect and will in no way be
affected, impaired or invalidated. It is hereby stipulated and declared to be
the intention of the Parties that the Parties would have executed the remaining
terms, provisions, covenants and restrictions without including any of such
which may be hereafter declared invalid, void or unenforceable. In addition, the
Parties agree to use their reasonable best efforts to agree upon and substitute
a valid and enforceable term,


4



--------------------------------------------------------------------------------




provision, covenant or restriction for any of such that is held invalid, void or
enforceable by a court of competent jurisdiction.
[Remainder of Page Intentionally Left Blank]






5



--------------------------------------------------------------------------------




Very truly yours,
B. Riley FBR, Inc.




By:    /s/ Thomas Kelleher    
Name: Thomas Kelleher
Title: Executive Officer


Vintage Capital Management LLC




By:    /s/ Brian Kahn    
Name: Brian Kahn
Title: Manager


Acknowledged and Agreed
As of the date first written above:


Babcock & Wilcox Enterprises, Inc.




By:    /s/ Louis Salamone    
Name: Louis Salamone
Title: Executive Vice President and
        Chief Financial Officer




6



--------------------------------------------------------------------------------




Exhibit A
Rights Offering and Related Equity Capital Transactions Term Sheet


All capitalized terms used but not defined in this Term Sheet have the meanings
assigned to them in the Credit Agreement, dated as of May 11, 2015, among
Babcock & Wilcox Enterprises, Inc., as the borrower, Bank of America, N.A., as
administrative agent, and the other lenders party thereto, as amended through
the date of the letter agreement to which this Term Sheet is attached, including
by Amendment No. 16 thereto.


Rights Offering
The Borrower shall effect a rights offering (the “Rights Offering”) providing
for the issuance of $50,000,000 of Common Stock with a purchase price of $0.30
per share (the “Purchase Price”) (subject to adjustment for any stock splits,
etc.).  The Rights Offering shall be made available to shareholders as of a
record date to be reasonably determined by the Borrower, B. Riley Financial,
Inc. (“B. Riley”) and Vintage Capital Management LLC (“Vintage”), without
oversubscription rights.  All rights issued in the Rights Offering shall be
non-transferrable.



B. Riley will provide a backstop commitment for the Rights Offering by agreeing
to exchange up to $50,000,000 of the Additional Term Loans into Common Stock at
the Purchase Price, to the extent the Rights Offering is not fully subscribed.


Use of Proceeds
The proceeds from the Rights Offering will be used exclusively to pay down the
Tranche A-3 Term Loan. Any amount of Tranche A-3 Term Loan not repaid from the
proceeds of the Rights Offering will remain outstanding under the terms of the
Last-Out Term Loan Facility.



Required Stockholder
Approvals
At the Borrower’s 2019 annual meeting of shareholders (the “Annual Meeting”),
the Board of Directors of the Borrower (the “Board”) shall solicit shareholder
approval of, among other matters, (i) an increase the authorized number of
shares of Common Stock to 500,000,000 shares immediately prior to commencement
of the Rights Offering, (ii) a 1:10 reverse stock split immediately after the
closing of the Rights Offering, the Tranche A-1 Exchange (as defined below) and
the Warrant Issuance (as defined below), (iii) a waiver of corporate
opportunities with respect to the B. Riley and Vintage director nominees to the
fullest extent permitted by law, (iv) any required NYSE shareholder approvals
for the conduct of the Rights Offering and the issuance of Common Stock to B.
Riley and Vintage in connection with the transactions contemplated herein and
(v) any other approvals that may be required in connection with the transactions
contemplated herein.



Board of Directors
As promptly as practicable following the closing of the Amendment, and subject
to the completion of the Board’s standard due diligence and governance
procedures, B. Riley shall have the right to nominate up to three (3)
individuals to serve on the Board until the Annual Meeting, and the Company
shall take all actions (e.g., securing the necessary board resignations) to
appoint such persons to the Board. The size of the Board shall remain at seven
(7) directors. At the Annual Meeting, each of B. Riley and Vintage shall have
the right to nominate up to three (3) individuals to serve on the Board (i.e.,
six (6) nominees in the aggregate). The size of the Board shall remain at seven
(7) directors.



7



--------------------------------------------------------------------------------






B. Riley’s contractual rights to have director nomination rights will continue
with respect to:


(i)
prior to the closing of the last of the Rights Offering, Warrant Issuance (as
defined below) and Tranche A-1 Exchange (as defined below) (the “Equitization
Closing”):



(a)
three (3) Board members as long as B. Riley continues to beneficially own at
least $56.25 million of the Tranche A-2 Term Loan and Tranche A-3 Term Loan,
combined;



(b)
two (2) Board members if B. Riley owns less than $56.25 million of the Tranche
A-2 Term Loan and Tranche A-3 Term Loan, combined, but at least $37.50 million
of the Tranche A-2 Term Loan and Tranche A-3 Term Loan, combined; and



(c)
one (1) Board member if B. Riley owns less than $37.50 million of the Tranche
A-2 Term Loan and Tranche A-3 Term Loan, combined;



provided that B. Riley’s stock ownership constitutes at least 5% of the
outstanding voting power of the Common Stock; and


(ii)
at and after the Equitization Closing:



(a)
three (3) Board members as long as B. Riley continues to beneficially own at
least 75% of its Common Stock owned as of the Equitization Closing (the “Closing
B. Riley Stock Ownership”) and at least 75% of the Tranche A-2 Term Loan and
Tranche A-3 Term Loan, combined, extended by B. Riley as of the Equitization
Closing (the “Closing Loan Ownership”);



(b)
two (2) Board members if B. Riley owns less than 75% of its Closing B. Riley
Stock Ownership or less than 75% of its Closing Loan Ownership, but at least 50%
of its Closing B. Riley Stock Ownership and at least 50% of its Closing Loan
Ownership; and



(c)
one (1) Board member if B. Riley owns less than 50% of its Closing B. Riley
Stock Ownership or less than 50% of its Closing Loan Ownership;



provided that B. Riley’s stock ownership constitutes at least 5% of the
outstanding voting power of the Common Stock.




8



--------------------------------------------------------------------------------




Vintage’s contractual rights to have director nomination rights will continue
with respect to:


(i)
three (3) Board members as long as Vintage continues to beneficially own 75% of
its Common Stock owned as of the record date for the Annual Meeting (the
“Closing Vintage Stock Ownership”);



(ii)
two (2) Board members if Vintage owns less than 75% of its Closing Vintage Stock
Ownership but at least 50% of its Closing Vintage Stock Ownership; and



(iii)
one (1) Board member if Vintage owns less than 50% of its Closing Vintage Stock
Ownership;



provided that Vintage’s stock ownership constitutes at least 5% of the
outstanding voting power of the Common Stock.


At least one director nominated by each of B. Riley and Vintage will serve on
each committee of the Board, subject to applicable legal and NYSE requirements.
Each member of the Board will be similarly situated to each other member of the
Board, as such, including, without limitation, with respect to all rights,
duties, exculpation and indemnification applicable, or otherwise available, to
members of the Board, whether under the applicable governing documents or law,
any directors’ and officers’ liability insurance policy maintained for the
benefit of such members or otherwise (which would be paid for by the Borrower).
The Borrower will reimburse each such Board member for all reasonable travel and
other reasonable and documented out-of-pocket expenses related to its role and
relating to the performance of its duties.


Preemptive Rights
B. Riley will have customary preemptive rights to participate in future
issuances by the Borrower of equity securities. The preemptive rights shall fall
away when B. Riley’s ownership falls below 5% of the outstanding voting power of
the Common Stock.



Equitization of
Tranche A-1
Term Loan
Immediately following the closing of the Rights Offering, each holder of Tranche
A-1 Term Loan (each, a “Tranche A-1 Lender”) will exchange the principal amount
thereof for shares of Common Stock at a price per share of Common Stock equal to
the Purchase Price (the “Tranche A-1 Exchange”). All shares of Common Stock
issued pursuant to such exchange will be issued in a transaction exempt from
registration under the Securities Act of 1933, as amended (the “Securities
Act”).



Warrants
Immediately following the closing of the Rights Offering, the Borrower shall
issue to B. Riley, or such other person as B. Riley directs (provided such
person is eligible to participate in a private placement under Section 4(a)(2)
of the Securities Act), 16,666,667 warrants, each to purchase one share of
Common Stock at a purchase price of $0.01 per share (subject to adjustment for
any stock splits, etc.) (the



9



--------------------------------------------------------------------------------




“Warrants,” and such issuance, the “Warrant Issuance”). The Warrants will be
exercisable at any time following their issuance and will expire on the third
(3rd) anniversary of their issuance. The Warrants and all shares of Common Stock
issuance upon exercise of the Warrants will be issued in a transaction exempt
from registration under the Securities Act.


Management
Equity Pool
The Compensation Committee of the Board will issue equity awards to the
Borrower’s management team with respect to 16,666,666 shares of Common Stock
(subject to adjustment for any stock splits, etc.) upon such terms (including
any vesting period or performance targets), in such amounts and forms of awards
as the Compensation Committee shall determine appropriate following consultation
with B. Riley and Vintage. No such equity award will be granted prior to the
closing of the Tranche A-1 Exchange.



Registration Rights
Each of B. Riley and Vintage will have customary short form demand registration
rights (and long-form if S-3 is unavailable), underwritten takedown rights and
piggyback registration rights, subject to customary pro rata cutback, for all
shares of Common Stock beneficially owned by either party. All Tranche A-1
Lenders will receive customary piggyback registration rights with respect to all
shares of Common Stock issued to such persons pursuant to the Tranche A-1
Exchange. All reasonable expenses of such registrations, including the fees and
expenses of one counsel on behalf of any selling shareholders, will be borne by
the Borrower. Holders of the Warrants will also receive customary piggyback
registration rights at B. Riley’s discretion.



Expenses
On the earlier of the closing of the Rights Offering or such time the Borrower
notifies B. Riley that it no longer intends to proceed with the Rights Offering,
the Borrower will reimburse B. Riley for its reasonable out-of-pocket fees and
expense incurred in connection with the Rights Offering and the related
financing transactions, including travel expenses and fees and expenses of
legal, accounting, tax and other advisors and consultants. Following the
closing, the Borrower shall also reimburse B. Riley and Vintage for any
out-of-pocket fees and expenses incurred to enforce its rights board
representation or preemptive rights.



*    *    *    *




10

